Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN208837799 (A copy and translation of the reference was submitted with the IDS filed 3/26/2021).

Regarding claim 1, CN208837799 teaches a wheel rotation detection component (the wheel rotation component of Fig. 1), comprising at least a part of which is connected to a main body of a supported object (a vacuum clear comprises an upper cover and a chassis 10 connected to the upper cover; see Fig. 1, [0016], [0022]), wherein the wheel rotation detection component comprises a support frame (roller seat 10; see Fig. 1), a wheel (roller 20; see Fig. 1), a magnet and detection elements for inducing a change of a magnetic field of the magnet to detect a rotation information of the wheel (a magnet 50 and hall element 60; see Fig. 1; see [0028]), the wheel is movably connected to the support frame, the magnet is fixed on the wheel (the roller 20 is designed to rotate around the roller shaft 40 which is connected to the roller seat 10 and magnet 50 is fixed to the roller 20; see Fig. 1; see para. [0025]), the wheel rotation detection component further comprises a magnetic conduction shaft configured to be magnetized by the magnet to conduct the magnetic field to the detection elements (support shaft 30 is magnetized by magnet 50 and the magnetic field is conducted through the support shaft 30 to the Hall element 60; see Fig. 1; see para. [0028]), a first end of the magnetic conduction shaft is connected to the support frame, a second end of the magnetic conduction shaft is connected to the main body, and the detection elements are connected to the main body (the support shaft 30 is used to fix the roller base 10 to the chassis and the Hall sensor 60 is connected to a control circuit which is connected to the chassis; see Fig. 1; see para. [0023], [0025], [0029]).

Regarding claim 6, CN208837799 teaches wherein the support frame comprises a frame body and a second connecting hole formed in the frame body and configured to connect the second connector, and the second connector is inserted in the second connecting hole (the roller seat 10 comprises a main body with a hole wherein the shaft is inserted into the connecting hole which is connected by means of a connector as shown in Fig. 1).

Regarding claim 9, CN208837799 teaches wherein the wheel is provided with a mounting groove, and the magnet is fixed in the mounting groove (the magnet is embedded in the hub which would be equivalent to fixing the magnet in a mounting groove; see Fig. 1; see para. [0025]).

Regarding claim 10, CN208837799 teaches a robotic cleaner (an intelligent vacuum cleaner; see para. [0022]), comprising: 
a main body of a support object (the vacuum cleaner comprises an upper cover and chassis; see para. [0016] and [0022]), and 
a wheel rotation detection component, at least a part of which is connected to the main body of the supported object (a roller detection device is connected to the chassis; see para. [0016]), wherein the wheel rotation detection component comprises: 
(roller base 10, roller 20, magnet 50 support shaft 30 is magnetized by magnet 50 and the magnetic field is conducted through the support shaft 30 to the Hall element 60 to detect rotation of the wheel; see Fig. 1; see para. [0028]), the wheel rotation detection component further comprises: 
a magnetic conduction shaft configured to be magnetized by the magnet to conduct the magnetic field to the detection elements, a first end of the magnetic conduction shaft is connected to the support frame, a second end of the magnetic conduction shaft is connected to the main body, and the detection elements are connected to the main body, wherein at least a part of the wheel rotation detection component is connected to the main body (the support shaft 30 is magnetized by magnet 50 and the magnetic field is conducted through the support shaft 30 to the Hall element 60 and has two end configured to fix the roller base 10 to the chassis and the Hall sensor 60 is connected to a control circuit which is connected to the chassis; see Fig. 1; see para. [0023], [0025], [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN208837799 (A copy and translation of the reference was submitted with the IDS filed 3/26/2021) in view of Fontana et al. US 4339842.

Regarding claim 2, CN208837799 teaches wherein the magnetic conduction shaft comprises a shaft body (e.g. the bracket/support shaft 30; see Fig. 1), a first connector for connecting the main body and a second connector for connecting the support frame, the first connector and the second connector are respectively connected to a first and second end of the shaft body (the bracket/support shaft 30 is used to fix the roller base to the chassis which require connectors which would be equivalent to a first connector and second connector; see para. [0023]; see Fig. 1), and the second connector is provided with second connecting structures for fixedly or movably connecting with the support frame (the shaft 30 is formed to rotate around or be fixed to the roller seat 10; see para. [0023]). 
CN208837799 fails to teach the first connector is provided with a first connecting structure for movably connecting with the main body.
Fontana teaches the first connector is provided with a first connecting structure for movably connecting with the main body (the wheel is configured as a swiveling wheel connect to a frame 36; see Fig. 2; see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of the first connector is provided with a first connecting structure for movably connecting with the main body as taught in Fontana into CN208837799 in order to gain the advantage of swiveling movement of the wheel allowing universal movement.

Regarding claim 3, CN208837799 fails to teach wherein the main body comprises a base and a connecting part disposed on the base, the connecting part is provided with a first connecting hole for connecting the magnetic conduction shaft, a wall of the first connecting hole is provided with a bulge, the first connecting structure comprises a slot, and the bulge is positioned in the slot.
(frame 36 comprises a support sleeve 35 comprising a bore 34 for receiving the pintle portion 31 wherein the pintle portion comprises a slot 32 which is received by a friction locking ring 33 of the sleeve 12; see Fig. 2; see col. 3, lines 55-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the main body comprises a base and a connecting part disposed on the base, the connecting part is provided with a first connecting hole for connecting the magnetic conduction shaft, a wall of the first connecting hole is provided with a bulge, the first connecting structure comprises a slot, and the bulge is positioned in the slot as taught in Fontana into CN208837799 in order to gain the advantage mounting a wheel in a manner as to allow swiveling movement of the wheel allowing universal movement while fixing the wheel so it does not fall out when raised from the floor.

Regarding claim 4, CN208837799 teaches wherein the detection elements are disposed on a side wall or an end or a bottom of the connecting part (the hall element 60 is disposed on a bottom of the chassis and would be reasonably be interpreted as a bottom or an end of a connecting part which would be required to connect the shaft 30 to the chassis; see Fig. 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN208837799 (A copy and translation of the reference was submitted with the IDS filed 3/26/2021).

Regarding claim 5, CN208837799 fails to explicitly teach wherein a plurality of detection elements are disposed and uniformly distributed, but such a limitation would be an obvious variation requiring a mere duplication of parts wherein one of ordinary skill in the art would appreciate that multiple sensor would provide multiple reading to average the signal which would increase signal to noise of the sensor without providing any new or unexpected result.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN208837799 (A copy and translation of the reference was submitted with the IDS filed 3/26/2021) in view of Ozick et al. US 2008/0065265.

Regarding claims 7 and 8, CN208837799 fails to teach wherein the second connecting structures comprise positioning rings and positioning grooves, a wall of the second connecting hole is correspondingly provided with limiting protrusions, the limiting protrusions abut against the positioning rings, or the limiting protrusions are clamped in the positioning grooves; and wherein a plurality of positioning rings or positioning grooves are provided, the positioning rings or the positioning grooves are disposed at intervals, and a number of limiting protrusions is equal to a number of the positioning rings or the positioning grooves. 
Ozick teaches wherein the second connecting structures comprise positioning rings and positioning grooves, a wall of the second connecting hole is correspondingly provided with limiting protrusions, the limiting protrusions abut against the positioning rings, or the limiting protrusions are clamped in the positioning grooves; and wherein a plurality of positioning rings or positioning grooves are provided, the positioning rings or the positioning grooves are disposed at intervals, and a number of limiting protrusions is equal to a number of the positioning rings or the positioning grooves (as best understood by the examiner, Ozick shows a shaft 312 comprises a groove and ring wherein the wheel housing 310 includes a protrusion which is configured to abut the ring and groove of the shaft 312, and wherein it would be an obvious matter of design choice to include a plurality of positioning rings, grooves, and limiting protrusions to connect the shaft 312 to the wheel housing 310 as additional components requires a mere duplication of parts which does not provide any new or unexpected results; see Fig. 13A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868